PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/033,114
Filing Date: 11 Jul 2018
Appellant(s): Cordes, Marc



__________________
John E. Curtin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 2, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2003/0198800) in view of Rojo et al (US 2013/0194772).
Claim 1-3, 5-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et al (US 2013/0194772).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et al (US 2013/0194772) and Murphy et al (US 2004/0204255).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et aI (US 2013/0194772) and Stefanski et aI (US 2017/0059190).

(2) Response to Argument
Appellant argues (1) that how POSITA would modify the teachings of Hoffman’s plastic backings with Rojo’s teachings of a steel enclosure to arrive at the claimed lightweight, shielded accredited enclosure comprising a plurality of lightweight, shielded components that form one or more walls of the enclosure, or how POSITA would modify Cordes’ teaching of an inflatable shielded enclosure and Rojo’s steel enclosure to arrive at the claimed lightweight, shielded accredited enclosure comprising a plurality of lightweight, shielded components that form one or more walls of the enclosure, (2) that the examiner appears to rely on the teaching of Hoffman which appears to teach tiles 2c that are connected together, but are not overlapped, (3) that the teaching of Hoffman which appears to teach a 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to appellant’s argument (1), the claim language requires that the enclosure be accredited. A special definition was given to the term “accredited enclosure” which includes TEMPEST (see paragraph 0031, specification). In the office action, the examiner tries to show that that the enclosure of Hoffman or Cordes et al can be used as an accredit enclosure based on the teaching of Rojo et al.  Rojo et aI teach the use of an accredited enclosure (2900) for use in TEMPEST application [see paragraph 0126] and in order to meet the standard used in TEMPEST application the enclosure must provide attenuation or absorber of at least 80dB at frequency of 1 GHz [see paragraph 0125].  Hoffman’s enclosure can absorb high frequency radiation from 15 MHz to 3 GHz to achieve the standards for absorber chamber (see paragraph 0033). Cordes et al recite “the shielded material referred to above may comprise two layers of a shielded, attenuating fabric providing an attenuation of 70 dB to 80 dB of attenuation of a 1 GHz signal” (col. 2, lines 42-45). Therefore Hoffman and Cordes et al’s enclosures can be used as an accredited enclosure without modification.
With respect to (2), the reference shows a tongue of wall 2c is overlapped with a groove of adjacent wall or the wall 2c is overlapped with metal shielding layer 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUNG V NGO/Primary Examiner, Art Unit 2847        


                                                                                                                                                                                                
Conferees:
Timothy Thompson
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847                                                                                                                                                                                                        
Michael Sherry
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.